In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-18-00517-CR

MARCELINO RAMOS PABON, Appellant           §    On Appeal from the 432nd District Court

                                           §    of Tarrant County (1465860D)

V.                                         §    August 29, 2019

                                           §    Opinion by Justice Bassel

THE STATE OF TEXAS                         §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Dabney Bassel___________________
                                         Justice Dabney Bassel